Per Curiam :
This case was submitted, and the first point taken by the respondent is that the appeal book has not been certified, as required *546by section 1353 of the Code of Civil Procedure. This objection we regard as valid, and the effect of it is to prevent the consideration of the case.
We refrain from any consideration of the merits, and send the-case bach to be properly certified. The observance of the duty imposed by section 1353 is regarded as extremely important. The-object of the section is undoubtedly for the purpose of securing the presentation to the appellate court of the entire proceedings-sought to be reviewed.-
Case sent bach to be properly certified.
Present — Brady, P. J., Daniels and Maoomber, JJ.
Case sent bach for such action or proceeding as counsel may deem advisable.